The note of issue in this action was filed on January 8, 2010. In a preliminary conference order, the Supreme Court required dispositive motions to be made within 60 days of the filing of the note of issue, i.e., by March 9, 2010. The defendants filed their cross motion for summary judgment more than four months after the deadline set by the Supreme Court. Contrary to their contention, the defendants failed to show “good cause” for filing a late motion (CPLR 3212 [a]; see Miceli v State Farm Mut. Auto. Ins. Co., 3 NY3d 725 [2004]; Brill v City of New York, 2 NY3d 648, 652 [2004]; Castillo v Valente, 85 AD3d 1080 [2011]; Riccardi v CVS Pharmacy, Inc., 60 AD3d 838 [2009]). Accordingly, the Supreme Court properly denied, as untimely, the defendants’ cross motion for summary judgment dismissing the complaint.
In light of our determination, we need not reach the defendants’ remaining contentions. Rivera, J.E, Eng, Belen and Austin, JJ., concur.